Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an electronic panel comprising: a display unit comprising a display area and a peripheral area adjacent to the display area; and an input sensing unit on the display unit configured to sense an external input applied to a sensing area overlapping with the display area, the display unit comprising: a power pad in the peripheral area configured to receive a power voltage; and a power pattern in the peripheral area and electrically connected to the power pad, the input sensing unit comprising: a sensing pad in a non-sensing area around the sensing area and configured to receive a sensing power voltage; and a power line in the non-sensing area and electrically connected to the sensing pad, wherein the power line is electrically connected to the power pattern, wherein a voltage level of the sensing power voltage is changed to a lower or higher level than a normal level during a test mode such that a ripple noise is introduced to the sensing power voltage applied to the sensing pad during the test mode in combination with all other elements in claim 1.

Regarding claims 2-9, the claims are allowed as they further limit allowed claim 1.

Regarding claim 10, the prior art of record does not teach alone or in combination an electronic panel comprising: a display unit comprising a display area and a peripheral area adjacent to the display area; and an input sensing unit on the display unit configured to sense an external input applied to a sensing area overlapping with the display area, the display unit comprising: a power pad in the peripheral area configured to receive a power voltage; and a power pattern in the peripheral area and electrically connected to the power pad, the input sensing unit comprising: a sensing pad in a non-sensing area around the sensing area and configured to receive a sensing power voltage; and a power line in the non-sensing area and electrically connected to the sensing pad, wherein the power line is electrically connected to the power pattern, wherein a voltage level of the sensing power voltage is changed to a lower or higher level than a normal level during a test mode such that a ripple noise is introduced to the sensing power voltage applied to the sensing pad during the test mode in combination with all other elements in claim 10.

Regarding claims 11-17, the claims are allowed as they further limit allowed claim 10.

Regarding claim 18, the prior art of record does not teach alone or in combination a test method of a test device that comprises signal test pads electrically connected to pads of an input sensing unit and a power test pad electrically connected to a power pattern of a display unit, the test method comprising: outputting a test transmission signal to first pads among the signal test pads; generating a sensing power voltage; changing a voltage level of the sensing power voltage; and receiving a test transmission signal from second pads among the signal test pads, wherein the changing of the voltage level of the sensing power voltage comprises adding a ripple noise to the sensing power voltage to change the sensing power voltage to a higher level or a lower level than a normal level such that the ripple noise is -6-introduced to the sensing power voltage and applied to the power test pad with the ripple noise in combination with all other elements in claim 18.

Regarding claims 19, the claims are allowed as they further limit allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858